Exhibit 10.1
CONFORMED COPY
Loan Agreement
     This Loan Agreement (“Agreement”), dated as of April 28, 2009, is made
between Citigroup Global Markets Inc. (“CGMI”) and the undersigned, HLTH
Corporation (“Client”), to set forth the terms and conditions that will govern
one or more extensions of credit (each, an “Advance”) by CGMI to the Client.
1.) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

  a.   “Account” shall mean Client’s account number [number omitted] maintained
with CGMI.     b.   “Applicable Law” means, with respect to any Person, all
provisions of all (i) constitutions, statutes, rules, regulations and orders of
governmental bodies, domestic or foreign, applicable to such Person,
(ii) Governmental Approvals applicable to such Person and (iii) orders,
decisions, judgments and decrees of all courts (whether at law or in equity or
admiralty) and arbitrators applicable to such Person.     c.   “Auction Rate
Securities” means debt securities whose rate is reset periodically, but no less
often than every 90 days, pursuant to an auction.     d.   “Borrowing Base”
means, at any date, 75% of the sum of (i) the aggregate face amount of all
Auction Rate Securities in the Account, (ii) any cash in the Account in excess
of amounts required to be retained pursuant to Section 4 in respect of interest
and amounts either required to be applied to repayment of the Loan Obligation or
permitted to be withdrawn pursuant to Section 2(f), and (iii) in respect of
securities received in exchange for Auction Rate Securities Collateral, the
amount equal to the aggregate face amount of such Auction Rate Securities
Collateral exchanged minus the amount of any cash received in such exchange.    
e.   “Business Day” means any day on which the regular trading session on the
New York Stock Exchange is open.     f.   “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time, and the regulations
promulgated and rulings issued thereunder.

1



--------------------------------------------------------------------------------



 



  g.   “ERISA Affiliate” of a Person or entity means any trade or business
(whether or not incorporated) that is a member of a group of which such Person
or entity is a member and that is under common control with such Person or
entity within the meaning of Section 414(b) or (c) of the Internal Revenue Code,
and the regulations promulgated and rulings issued thereunder, each as amended
or modified from time to time.     h.   “Governmental Approval” means any
authorization, consent, approval, license or exemption of, registration or
filing with, or report or notice to, any governmental body.     i.   “Internal
Revenue Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.     j.  
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property, provided, that any agreement to sell in a sale expressly
permitted hereunder shall not be deemed a Lien.     k.   “Market Value” means,
at any time, the latest market closing price of any security traded in a
nationally recognized market, which for Auction Rate Securities shall be the
secondary market (if any) which CGMI has selected as its source of market prices
for client holdings in such Auction Rate Securities, and in the absence of such
a market, the market value determined by CGMI in good faith in a manner
consistent with past practice (subject to any modification thereto determined in
good faith by CGMI to be appropriate to reflect then current market conditions
and practices), and in any case consistent with the manner in which CGMI is
valuing such Auction Rate Securities for its own books and records, which may
include without limitation information consisting of relevant market data
supplied by third parties in respect of sales of Auction Rate Securities such as
rates, prices and volume or other relevant data, or such information from
internal sources as may be used by CGMI to value Auction Rate Securities (not
including non-public information regarding the issuer or borrower in respect of
the security in question). The parties hereto agree that the Market Value of the
Auction Rate Securities in the Account as of the date hereof is in excess of 75%
of the face amount thereof. CGMI has provided Client a valuation as of March 31,
2009 for certain of the Auction Rate Securities in the Account, which reflects
CGMI’s current approach to estimating Market Value for those securities. Upon
the request of the Client, at any time that there has been a determination by
CGMI that the Market Value is below 75% of the face amount of the Auction Rate
Securities (or other securities) in the Account, and such Market Value is not
reported on the Client’s Account statements or the CGMI website or readily
available third party market price

2



--------------------------------------------------------------------------------



 



      reporting, CGMI promptly shall provide the Client with a description in
reasonable detail (which may be comparable to that provided in the April 30
valuation report referenced above) of the basis on which it has determined the
Market Value, including relevant comparable market data of the type described
above (it is agreed that provision of such information is not a condition to
determination of such Market Value or any sale of Collateral hereunder, except,
in either case, to the extent Section 9(c)(i) is applicable).

  l.   “Material Adverse Effect” means a material adverse change in, or a
material adverse effect upon, (a) the legality, validity or enforceability of
any Transaction Document; (b) the availability or enforceability of the rights
and remedies of CGMI under any Transaction Document or (c) the creation,
perfection or priority of CGMI’s Lien on the Collateral.     m.   “MSSB” means
Morgan Stanley Smith Barney LLC.     n.   “Multiemployer Plan” means any
employee benefit plan as defined in Section 4001(a)(3) of ERISA to which Client
or any ERISA Affiliate makes or is obligated to make contributions, or during
the preceding five plan years, has made or been obligated to make contributions.
    o.   “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).     p.   “Person” means an individual, partnership, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture, corporate or other entity, or a government or any
political subdivision or agency thereof.     q.   “Plan” means any “employee
benefit pension plan”, as such term is defined in ERISA, that is subject to
Title IV of ERISA (other than a Multiemployer Plan) and to which Client, or any
ERISA Affiliate, has liability, including any liability by reason of having been
a substantial employer within the meaning of Section 4063 of ERISA for any time
within the preceding five years or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

2.) Advances.

  a.   Subject to the terms and conditions of this Agreement, CGMI agrees to
make one or more Advances to the Client in an aggregate principal amount, which
shall not exceed $142,575,000 (as the same may be reduced pursuant to Section
2(f) below, the “Loan Maximum”).

b. The Client may obtain an Advance by: (i) requesting CGMI to wire transfer
Federal funds in the amount of the Advance to a bank

3



--------------------------------------------------------------------------------



 



account in the Client’s name or (ii) by any other method agreed upon by CGMI and
the Client.
c. Subject to the terms and conditions of this Agreement, Client may request
Advances on not less than one (1) Business Day’s notice to CGMI from time to
time from the date of this Agreement to April 27, 2010 (the “Advance Termination
Date”).
d. Subject to Section 5, the Client agrees to pay, commencing on February 26,
2010, the Loan Obligation or any part thereof upon demand by CGMI therefor. The
Loan Obligation or part thereof demanded to be repaid shall be due at the end of
the applicable Repayment Notice Period. In this Agreement, “Repayment Notice
Period” means the period beginning on the date CGMI demands repayment, and
ending on the earlier of (i) 60 days thereafter, and (ii) if any circumstances
that would constitute a default hereunder then exist (or come into existence
during such period), at the end of any grace or notice period applicable to such
circumstances as set forth in Section 9(a) (and in the event there is no grace
or notice period for such circumstances set forth in Section 9(a), immediately).
(In the event of a default, the provisions of Section 9 shall apply.) Upon
consummation of the exercise of the Option as provided in Section 22(b), any
Repayment Notice Period shall be terminated without the Loan Obligation becoming
due. As used in this Agreement, “Loan Obligation” means the total amount of any
balance outstanding with respect to all Advances, including any accrued but
unpaid interest, as well as any costs of collection and reasonable attorney’s
fees and costs payable pursuant to this Agreement. The Client may prepay the
Loan Obligation in whole or in part without penalty at any time.
e. Subject to Section 5, if for any reason at any time (i) the Loan Obligation
exceeds the Loan Maximum or (ii) the Loan Obligation exceeds the Borrowing Base,
(either such excess, a “Shortfall”) Client shall immediately prepay Advances,
together with all accrued but unpaid interest thereon (or, in lieu thereof,
deposit cash to the Account as Collateral), in an aggregate amount sufficient to
eliminate such Shortfall (and in the event that the Client fails to make such
prepayment, CGMI shall be entitled to liquidate Collateral and apply the
proceeds to repayment of the Loan Obligation sufficient to make such
prepayment).
f. All cash proceeds from any liquidation (whether by sale, redemption, exchange
or otherwise) of Collateral pursuant to any provision of this Agreement shall be
applied in full immediately to repayment of the Loan Obligation (if any) and
shall permanently reduce the Loan Maximum (i) except in connection with sales
pursuant to Section 9(c)(iv), in the full amount of such proceeds, and (ii) in
connection with sales pursuant to Section 9(c)(iv), in the amount equal to the
greater of (A) the full amount of such proceeds and (B) 75% of the face amount
of such

4



--------------------------------------------------------------------------------



 



Collateral. The Client shall be entitled to remove from the Account the amount
of any such cash proceeds remaining after repayment in full of any Loan
Obligation then outstanding, and any such removed amount shall not constitute
Collateral after such removal.
3.) Interest. CGMI shall charge the Client interest at the daily variable rate
equal to Open Federal Funds Rate plus 3.95% (the “Interest Rate”) on the
aggregate principal amount of Advances outstanding, if any. Such interest shall
be computed in the same manner as that set forth for securities margin accounts
in the pamphlet prepared by CGMI entitled “Important New Account Information”
(hereafter referred to as “New Account Document”), which may be amended from
time to time and which amendment shall become binding upon written notice to the
Client (provided, that no such amendment shall change the Interest Rate without
Client’s prior written consent). The Client hereby acknowledges receipt of the
New Account Document. Interest shall be payable monthly, provided, that failure
to pay interest during a Repayment Notice Period shall not constitute a default
hereunder until the end of such Repayment Notice Period (but interest unpaid
during such Repayment Notice Period shall be added to principal in accordance
with this Section)). If, after application of interest paid on the Collateral
pursuant to Section 4, (i) a sufficient amount of cash or money market fund
shares is not available in the Account to pay the monthly interest amount, and
(ii) sufficient Collateral acceptable to CGMI is in the Account, the interest
due shall be added to the Client’s outstanding principal balance hereunder and
thereafter interest shall accrue on any such unpaid principal until paid in
full. Client acknowledges and agrees that any such interest added to principal
may reduce the availability of future Advances or if creating a Shortfall,
require repayment and liquidation of Collateral.
4.) Collateral. As continuing security for the Loan Obligation, the Client
hereby assigns, grants and conveys to CGMI a first priority Lien and security
interest in all cash, stocks, bonds, and other securities and instruments now or
hereafter in the Account, and all dividends, interest and proceeds of such
property, and any property substituted by the Client in accordance with this
Agreement (collectively, the “Collateral”). No substitution of Collateral shall
be permitted without CGMI’s approval, upon such terms and conditions as may be
prescribed by CGMI. The Client agrees to take any action reasonably requested by
CGMI to maintain and preserve CGMI’s first priority Lien and security interest
in the Collateral. Client hereby authorizes CGMI to prepare and file Uniform
Commercial Code financial statements without the signature of Client in respect
of the Transaction Documents and Collateral. Except for withdrawals of interest
pursuant to the following two sentences or as provided in Section 2(f) or
Section 9(c), no withdrawals from the Account shall be permitted until the Loan
Obligation is paid in full and CGMI has no further obligations under this
Agreement. At any time prior to the Client first requesting an Advance
hereunder, Client shall be entitled to withdraw from the Account any interest
that has been paid on the Collateral and remains as cash in the Account. From
the date of the first Advance until the Loan Obligation has been repaid in full
and CGMI has no further obligations under this Agreement, all interest paid on
the Collateral shall be applied immediately to payment of accrued but unpaid
interest on the Loan Obligation (including the amount of any interest added to
principal pursuant to Section 3) and any other portion of the Loan Obligation
then due, and Client authorizes

5



--------------------------------------------------------------------------------



 



CGMI to make such applications without any further approval or consent of Client
required; provided, that, upon request made to CGMI, Client shall be entitled to
withdraw from the Account on or after the 15th day of each month (except to the
extent that a Shortfall would result from such withdrawal) the amount of such
interest paid on the Collateral prior to the first day of such month exceeding
(x) any accrued but unpaid interest on the Loan Obligation (including the amount
of any interest added to principal pursuant to Section 3) plus (y) the amount of
interest on the Loan Obligation payable for the preceding month.
5.) Non-Recourse. CGMI shall not enforce the liabilities and obligations of the
Client to pay the Loan Obligation, or to pay, perform and observe any other
obligation contained in this Agreement (other than the Recourse Obligations), by
any action or proceeding wherein a money judgment shall be sought against the
Client, or any subsidiary, shareholder, officer, director, agent or employee of
the Client (collectively, “Client Related Parties”). In all instances, the Loan
Obligation, and any other obligations (other than the Recourse Obligations), may
only be satisfied out of the Collateral, and upon the occurrence of a default
hereunder, CGMI shall have no recourse and may not seek to enforce the Loan
Obligation, or any other liabilities or obligations of the Client (other than
the Recourse Obligations), against or with respect to any assets of the Client,
other than the Collateral, or any Client Related Parties. Notwithstanding the
foregoing, CGMI shall be entitled to recover from the Client (all of the
following constituting the “Recourse Obligations”) any amounts payable pursuant
to Section 15 that (i) consist of any amounts payable by Client pursuant to
Section 8, (ii) result from any breach of the representations, warranties and
covenants set forth in Section 7 (which breach or breaches result in a Material
Adverse Effect) or from breach by the Client of the representations, warranties
and agreements, as applicable, set forth in 9(c) and Section 7(a)(iv), (iii) are
in respect of any Third Party Claims, or (iv) result from any Statutory Tax
Liens on the Collateral.
6.) Conditions Precedent.

  a.   The effectiveness of this Agreement shall be subject to the prior
satisfaction of the following conditions:

  i.   CGMI shall have received this Agreement and all other documents executed
in connection herewith (together, the “Transaction Document(s)”), duly executed
and delivered by the Client; and     ii.   CGMI shall have received an opinion
of counsel to Client addressed to CGMI, substantially in the form of Exhibit A
attached hereto.

  b.   CGMI’s obligation to make any Advance hereunder shall be subject to the
prior satisfaction of the following conditions:

  i.   the representations and warranties of Client contained in Section 7 and
any other Transaction Document shall be true and correct on

6



--------------------------------------------------------------------------------



 



      and as of the date of such Advance immediately prior to and after giving
effect to such Advance;

  ii.   no default under this Agreement shall exist or would result from the
making of such Advance;     iii.   after giving effect to such Advance, the Loan
Obligation shall not exceed the Loan Maximum or the Borrowing Base;     iv.  
Client shall have completed, executed and delivered to CGMI a Federal Reserve
Board Form T-4 in respect of such Advance;     v.   Client shall have provided
to CGMI an officer’s certificate confirming compliance with the foregoing
conditions as of the date of the request for Advance; and     vi.   CGMI shall
have received a request for an Advance in accordance with Section 2.

7.) Representations, Warranties and Covenants.

  a.   Client represents and warrants to CGMI, on the date of signing of this
Agreement and on the date each Advance is obtained hereunder, that:

  i.   Client is duly organized and validly existing under the law of its
jurisdiction of establishment, has full authority to enter into this Agreement
and the other Transaction Documents and to perform its obligations hereunder and
thereunder, respectively;     ii.   this Agreement and the other Transaction
Documents comply with all laws, rules and regulations applicable to Client,
except to the extent failure to so comply would not, individually or in the
aggregate, have a Material Adverse Effect;     iii.   each of this Agreement and
the other Transaction Documents have been duly authorized, executed and
delivered by the Client; each of this Agreement and the other Transaction
Documents constitutes a legal, valid and binding obligation of the Client,
enforceable against the Client in accordance with their respective terms, except
as enforceability may be limited by bankruptcy, insolvency and other laws
affecting creditors’ rights generally and by general principles of equity;    
iv.   Client’s entry into this Agreement and each of the other Transaction
Documents and the consummation of the transactions contemplated hereunder and
thereunder are not restricted by and would not result in a material breach or
default under any material agreement to which it is a party or by which its
assets are bound;

7



--------------------------------------------------------------------------------



 



  v.   as of the date of this Agreement there are no actions, suits,
proceedings, claims, charges, demands or disputes pending or threatened in
writing, at law, in equity, in arbitration or by or before any governmental
authority, by or against the Client or any of its affiliates or employees that
(A) purport to affect or pertain to this Agreement or any Transaction Document,
or any of the transactions contemplated hereby, or (B) either individually or in
the aggregate, if determined adversely, would have a Material Adverse Effect;
and as of the date of each Advance, there are no actions, suits, proceedings,
claims, charges, demands or disputes pending or threatened in writing, at law,
in equity, in arbitration or by or before any governmental authority, by or
against the Client or any of its affiliates or employees that (A) purport to
affect or pertain to this Agreement or any Transaction Document, or any of the
transactions contemplated hereby, and (B) either individually or in the
aggregate, if determined adversely, would have a Material Adverse Effect;    
vi.   Client is in compliance with Applicable Law, except to the extent any such
failure to be in such compliance would not, individually or in the aggregate,
have a Material Adverse Effect;     vii.   Client is the sole owner of the
Collateral, this Agreement creates a valid first priority security interest in
the Collateral (assuming CGMI does not have notice from third parties of any
adverse claims on the Collateral) and upon the filing of financing statements
all filings and other actions necessary to perfect such security interest will
have been taken, and the Collateral is not subject to any Lien other than CGMI’s
Lien and security interest, other than statutory Liens for taxes not yet due and
payable or that are being contested in good faith and for which adequate
reserves have been recorded on Client’s financial statements (“Statutory Tax
Liens”);     viii.   while any Loan Obligation is outstanding, Client will not
pledge the Collateral or grant a security interest in the Collateral to a third
party, or permit the Collateral to be sold or transferred (except as expressly
provided in this Agreement), or become subject to any Lien other than as
provided above;     ix.   no Governmental Approval, or approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Client of this Agreement or any
other Transaction Document, except to the extent any such failure to obtain any
such approval, consent, exemption or authorization, or to take any such other

8



--------------------------------------------------------------------------------



 



      action or make any such notice or filing would not, individually or in the
aggregate, have a Material Adverse Effect; and except for the filing of Uniform
Commercial Code financing statements;

  x.   Client is not an “investment company” required to be registered as such
under the Investment Company Act of 1940, as amended, within the meaning of such
act. Neither the making of any Advance, the application of the proceeds or
repayment thereof by Client nor the consummation of the other transactions
contemplated hereby will violate any provision of such act or any rule,
regulation or order of the Securities and Exchange Commission binding on or
applicable to Client thereunder, except to the extent any such violation would
not, individually or in the aggregate, have a Material Adverse Effect;     xi.  
there is no circumstance which may give rise to a liability in relation to any
Plan or Multiemployer Plan that would have a Material Adverse Effect;     xii.  
in respect of any Advance, no default hereunder exists at the time of making
such Advance or would result from the making of such Advance; and     xiii.  
the Client will be deemed to repeat these representations each time an Advance
is obtained hereunder.

  b.   Client covenants and agrees with CGMI as follows, from the date hereof
until the Loan Obligation has been indefeasibly paid in full and CGMI has no
obligation to make further Advances:

  i.   unless otherwise directed by CGMI, Client will offer for sale each
Auction Rate Security constituting Collateral (and any security in the Account
received in exchange for such an Auction Rate Security) (A) at each applicable
auction on an applicable interest reset date for such security and (B) in any
other manner of sale available, in the case of either (A) or (B), at a price at
least equal to the face amount of such Auction Rate Security (plus accrued
interest thereon (if any), in the event that the applicable issuer is not
obligated to pay such amount to Client). Client authorizes CGMI to effect such
offers and sales on Client’s behalf;     ii.   Client will preserve and maintain
its corporate existence and all material rights, qualify and remain qualified in
each jurisdiction in which such qualification is required and preserve, renew
and maintain in full force and effect all rights, privileges and franchises
except where failure to do so would not result in a Material Adverse Effect;

9



--------------------------------------------------------------------------------



 



  iii.   Client will comply with Applicable Law, except where the failure to so
comply would not, individually or in the aggregate, have a Material Adverse
Effect;     iv.   Client shall pay and discharge before the same shall become
delinquent all taxes, assessments and governmental charges or levies imposed
upon it or upon its property that may result in a Lien upon it or upon its
property; provided, however, that Client shall not be required to pay or
discharge any such tax, assessment, charge or levy that is being contested in
good faith and by proper proceedings and as to which adequate reserves are being
maintained in accordance with generally accepted accounting principles, unless
and until any Lien resulting therefrom attaches to the Account or any of the
Collateral and becomes enforceable against creditors;     v.   Client will
maintain the Account with CGMI;     vi.   in the event that any exchange offer
is made for any of the securities constituting Collateral, Client shall notify
CGMI promptly of such exchange offer and Client shall accept such exchange offer
if requested to do so by CGMI (which request CGMI may make if, in CGMI’s good
faith judgment, accepting such exchange is in its best interest of protecting
the value of the Collateral, and, if the offeror in the exchange offer is CGMI
or one of its affiliates, then CGMI will provide Client at least five
(5) Business Days notice of CGMI’s intentions as to acceptance of such offer,
and, should Client request, engage in a good faith discussions with Client
regarding CGMI’s rationale therefor), and Client authorizes and instructs CGMI
to execute such acceptance and exchange; all non-cash proceeds (securities or
otherwise) shall be deposited in the Account, and shall constitute additional
Collateral, and all cash proceeds shall be applied in accordance with
Section 2(f);     vii.   Client will not create or suffer to exist any Lien on
or with respect to any of the Collateral, whether now owned or hereafter
acquired, or assign any right to receive income, other than the Lien created
under this Agreement and Statutory Tax Liens;     viii.   Client shall use the
proceeds of the Advances for general working capital purposes or other lawful
business purposes not constituting “purpose credit” as defined in Regulation T
issued by the Federal Reserve Board; Client shall not, directly or indirectly
use the proceeds of the Advances to buy, trade or carry any securities (other
than for the purpose of purchasing and immediately retiring convertible bonds or
shares of common stock issued by Client) or

10



--------------------------------------------------------------------------------



 



      to refinance any indebtedness originally incurred for such purpose; and

  ix.   Upon the Client or any of its officers or directors obtaining knowledge
thereof, Client shall promptly notify CGMI of (A) the occurrence of any default,
or event which, with the giving of notice or the passage of time, or both, would
constitute a default, (B) any actual or threatened “Adverse Claim” against any
of the Collateral within the meaning of Section 8-102(a)(1) of the Uniform
Commercial Code in effect in the State of New York, or (C) any matter that has
resulted in or could reasonably be expected to result in a Material Adverse
Effect.

8.) No Set-off or Withholding; Taxes. All payments by the Client to CGMI
hereunder shall be made to CGMI in full without condition or reduction for any
counterclaim, defense, recoupment or setoff and, except as required by law, free
and clear of and exempt from, and without deduction or withholding for or on
account of, any present or future taxes, levies, imposts, duties or charges of
whatsoever nature imposed by any government outside the United States or any
political subdivision or taxing authority thereof (“Taxes”). If the Client shall
be required by any law to deduct or withhold for any taxes (other than taxes
imposed on CGMI’s income, and franchise taxes imposed on CGMI, by the
jurisdiction under the laws of which CGMI is organized or any political
subdivision thereof (“Excluded Taxes”)) from any such payments, the Client shall
increase the amount of such payment by an amount such that CGMI receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. In addition, the Client will indemnify CGMI for the full
amount of any Taxes other than Excluded Taxes and any liability resulting
therefrom regardless of whether such Taxes were correctly or legally imposed.
9.) Default; Remedies; Market Value Sales.

  a.   Any of the following events that occurs while any Advance (and accrued
interest, if any) is outstanding will be considered a “default” by the Client
under this Agreement:

  i.   any representation or warranty hereunder by the Client is incorrect in
any material respect or the Client fails to comply with Section 7(b)(viii);    
ii.   the Client fails to pay any interest within five (5) Business Days after
written notice from CGMI that such interest is overdue, to make any payment when
required by Section 2(e) (unless Collateral is liquidated and such payment made
as provided in Section 2(e)), or to pay the Loan Obligation or any portion
thereof upon demand by CGMI pursuant to and as required by Section 2(d);

11



--------------------------------------------------------------------------------



 



  iii.   the Client fails to perform any of its obligations hereunder (not
otherwise referenced in clauses (i) and (ii) of this Section 9(a)) and such
failure is not remedied by the Client within ten (10) Business Days after
receipt of written notice by CGMI of such failure;     iv.   Client shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
Client seeking to adjudicate it bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Client shall take any corporate action to
authorize any of the actions set forth above in this subsection (iv); or     v.
  at any time when (A) this Agreement or any other Transaction Document shall
cease to be in full force and effect, (B) this Agreement shall cease to give
CGMI the Liens, the material rights, powers and privileges purported to be
created thereby, or the Lien on any of the Collateral, in favor of CGMI shall
fail or cease to be perfected and prior to the rights of all third Persons
(except for Statutory Tax Liens), except to the extent any such failure or
cessation results from (x) the failure of CGMI to file an initial Uniform
Commercial Code financing statement or a continuation statement in respect
thereof as required by the applicable Uniform Commercial Code or
(y) relinquishment of control (within the meaning of the Uniform Commercial
Code) by CGMI of any Collateral (including the Account) in respect of which a
security interest therein may be perfected, or the priority of any such security
interest enhanced, by control (other than, in the case of clause (x) or (y) to
the extent that such loss of perfection or priority arises, directly or
indirectly, as a result of any voluntary action by the Client); or     vi.   any
government agency with appropriate authority determines that Client or any ERISA
Affiliate has a liability in relation to any Plan that would have a Material
Adverse Effect or Client or any ERISA

12



--------------------------------------------------------------------------------



 



      Affiliate has any liability in relation to any Multiemployer Plan that
would have a Material Adverse Effect.

  b.   In the event a default occurs prior to the date upon which the Loan
Obligation may be demanded for payment pursuant to Section 2(d), and Client has
failed to cure such default after any required notice and permitted cure period,
CGMI is authorized, in its sole discretion, to take one or more of the following
actions: (w) declare the Loan Obligation to be immediately due and payable by
the Client to CGMI; (x) reduce the Loan Maximum to a level determined by CGMI,
(y) liquidate, withdraw or sell Collateral and apply it to the Loan Obligation,
and (z) terminate the Client’s borrowing privileges hereunder. In the event CGMI
makes a demand for repayment of the Loan Obligation pursuant to Section 2(d)
which is not met by the end of any applicable Repayment Notice Period or a
default occurs prior to the end of such Repayment Notice Period and Client has
failed to cure such default after any required notice and permitted cure period,
the Loan Obligation shall be deemed due and CGMI shall be authorized, in its
sole discretion, to take the actions described in clauses (x),(y) and (z) in
this Section 9(b). All of the foregoing actions may be done without any further
notice to, or demand upon, the Client (subject to the expiration of any
applicable Repayment Notice Period). Any sale of Collateral may be made in
CGMI’s sole discretion on the exchange or market where such business is then
usually transacted, at public auction or private sale (including, in the absence
of a recognized market for the Collateral, a private sale to CGMI or an
affiliate of CGMI at a valuation determined by CGMI in good faith). In addition
to CGMI’s rights under this Agreement, CGMI shall have the right to exercise any
one or more of the rights and remedies of a secured creditor under the New York
Uniform Commercial Code then in effect. All rights and remedies under this
Agreement are cumulative and are in addition to all other rights and remedies
that CGMI may have at law or equity. Notwithstanding the foregoing and to the
extent permitted by law, the Client expressly waives compliance with the
provisions of Section 202 of the New York Lien Law.     c.   Without limitation
of the foregoing provisions of this Section:

  i.   CGMI shall be entitled to liquidate all or any portion of the Collateral
(A) at any time prior to the making of the first Advance hereunder, when the
aggregate Market Value of all of the Collateral is less than 70% of the
aggregate face amount of the Collateral, provided that CGMI shall have given
Client ten (10) Business Days prior notice of such aggregate Market Value, and
(B) at any time after the making of the first Advance hereunder, when the
aggregate Market Value of all of the Collateral is less than 75% of the
aggregate face amount of the Collateral, provided, that CGMI shall have given
Client five (5) Business Days prior

13



--------------------------------------------------------------------------------



 



      notice of such aggregate Market Value, which notice shall (in the case of
each of (A) and (B) above) include the information required by the penultimate
sentence of the definition of “Market Value” in Section 1(k) as if Client has
made a request pursuant thereto.

  ii.   CGMI shall be entitled to liquidate all, but not less than all, of the
Collateral at any time after the making of the first Advance hereunder if CGMI
can sell all, but not less than all, of the Collateral (other than cash) at a
price equal to or greater than 90% of the face amount of such Collateral,
provided that CGMI shall have given Client notice of such sale not later than
five (5) Business Days prior to such sale.     iii.   In the event that the
Market Value of any Auction Rate Security (or other security) included in the
Collateral is greater than 75% of the face amount of such Auction Rate Security
(or other security), and a nationally recognized market for such Auction Rate
Security (or other security) then exists with sufficient volume and liquidity to
enable a sale of such Auction Rate Security (or other security), Client shall be
entitled to instruct CGMI to sell such Auction Rate Security (or other security)
into such market, and CGMI shall as soon as is reasonably practicable after
receiving such instructions in writing sell such Collateral into such market as
instructed by Client, provided that CGMI shall not be required to prioritize
Client’s sale over that of any other CGMI client or account unless required by
Applicable Law. In no event shall Client be entitled to instruct CGMI after the
making of the first Advance hereunder to sell any Auction Rate Security (or
other security) the Market Value of which is less than 75% of the face amount of
such Auction Rate Security (or other security) without CGMI’s prior written
consent.     iv.   Prior to the making of the first Advance hereunder, the
Client shall be entitled to instruct CGMI to sell all or any part of the
Collateral at any price, and CGMI shall as soon as is reasonably practicable
after receiving such instructions in writing sell such Collateral as instructed
by the Client, provided, that (A) a secondary market exists at such time with
sufficient liquidity and volume to enable such sale, and (B) CGMI shall not be
required to prioritize Client’s sale over that of any other CGMI client or
account unless required by Applicable Law.     v.   In the event that Client
identifies an opportunity to sell an Auction Rate Security from the Account
other than pursuant to Section 9(c)(iii) or 9(c)(iv) above, Client may notify
CGMI, and CGMI will undertake commercially reasonable efforts to assist Client
in executing such sale, provided that (x) the sale price is not less than

14



--------------------------------------------------------------------------------



 



      75% of the face amount of such Auction Rate Security and not less than the
Market Value of such Auction Rate Security, (y) Client first offers CGMI the
opportunity (to which CGMI will respond on a timely basis) to effect the
purchase at the proposed price for CGMI’s own account, as applicable, and
(z) CGMI is satisfied that all proceeds of the sale will be received into the
Account against delivery of such Auction Rate Security and be applied as set
forth in Section 2(f).

  vi.   All proceeds from any sales under this Section shall be applied in
accordance with Section 2(f).

10.) Limitation of Liability. CGMI shall not be liable to the Client for:
a. any loss, damage or expense caused directly or indirectly by circumstances
that are not within CGMI’s reasonable control, including government
restrictions, exchange or market rulings, suspension of trading, disruptions in
credit markets or liquidity therein (including markets relating to Auction Rate
Securities or other Collateral), war, strikes or other conditions commonly known
as “Acts of God”, or
b. any consequential, incidental, indirect, punitive or special damages, even if
such damages are reasonably foreseeable. The specific reference and intent
herein to consequential, incidental, indirect or special damages is to exclude
“lost opportunity” actions and events as a measure of recoverable damages.
11.) Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
conflict of laws rules of such State which would require the application of the
laws of another jurisdiction.
12.) Assignment. This Agreement may not be assigned by the Client without CGMI’s
prior written consent, and shall be binding upon the Client’s heirs, executors,
administrators, successors and permitted assigns (whichever is applicable). CGMI
may assign this Agreement to any of its affiliates domiciled in any jurisdiction
within the United States, including without limitation MSSB, without the
Client’s consent or prior notice to the Client. This Agreement shall inure to
the benefit of and be binding upon each party’s successors and permitted assigns
(whether by merger, consolidation or otherwise). If requested by CGMI, Client
will take such steps (including entering into an appropriate account control
agreement) as CGMI shall reasonably request to preserve CGMI’s assignee’s first
priority perfected lien on the Collateral. The parties hereto acknowledge that
CGMI intends to contribute its Smith Barney Division to MSSB and the parties
hereto agree that functions of CGMI performed by its Smith Barney Division as of
the date hereof, such as valuations and publications (but not the extension of
credit, unless this Agreement is assigned to MSSB), may be performed by MSSB
after such contribution occurs.

15



--------------------------------------------------------------------------------



 



13.) Amendments; Waivers; Severability. No amendment, modification or waiver of
any provision of this Agreement or consent hereunder shall be effective unless
set forth in writing and signed by the parties hereto, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. If any provision of this Agreement is held to be
invalid, illegal or unenforceable by reason of any law, rule, administrative
order or judicial decision, such determination shall not affect the validity of
the remaining provisions of this Agreement.
14.) Entire Agreement. This Agreement (including all exhibits) and the other
Transaction Documents reflect the entire agreement between CGMI and the Client
concerning Advances and the Loan Obligation and supersedes any other agreement,
promise, representation or undertaking, whether written or oral, concerning the
Advances and the Loan Obligation. In the event of a conflict between the
provisions of this Agreement and the provisions of any other agreement between
the Client and CGMI, this Agreement will govern.
15.) Indemnity. Without the necessity of a judicial determination, and whether
or not litigation occurs, the Client hereby agrees to indemnify and hold
harmless CGMI and its directors, officers, employees, agents and affiliates from
any and all claims (whether or not meritorious), liabilities, judgments,
damages, losses, costs and expenses of any nature whatsoever (including
reasonable attorneys’ fees and expenses) (a) in any way related to, or arising
out of or in connection with claims by any party other than Client, CGMI or
their respective directors, officers, employees, agents or affiliates (“Third
Party Claims”) relating to this Agreement, including without limitation the
Client’s failure to comply with its obligations hereunder, (b) arising out of or
resulting from any action taken or omitted by CGMI at the Client’s request, or
any material untruth or inaccuracy of any of the Client’s representations and
warranties in this Agreement or the matters referred to in the last sentence of
Section 5, or (c) arising out of or resulting from any Statutory Tax Lien on the
Collateral, but not including (in the case of either (a), (b) or (c) of this
Section 15) any claims (whether or not meritorious), liabilities, judgments,
damages, losses, costs and expenses based on CGMI’s gross negligence or willful
misconduct. This indemnification shall survive the termination of this Agreement
and the payment of the Loan Obligation.
16.) Expenses. The Client agrees to pay or reimburse CGMI for all costs and
expenses (including legal fees and expenses) incurred to enforce or preserve any
rights or remedies under this Agreement or the other Transaction Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Loan Obligation and during any legal proceeding,
including any proceeding under any bankruptcy or insolvency law). All such
amounts shall be payable within ten Business Days after demand therefor.
17.) No Third Party Beneficiary. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and the
indemnitees under Section 15) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

16



--------------------------------------------------------------------------------



 



18.) Illegality. If CGMI determines that any law has made it unlawful, or that
any governmental authority has asserted that it is unlawful, for CGMI to make,
maintain or fund Advances, or to determine or charge interest rates based upon
the Interest Rate, (i) CGMI shall have no obligation to make Advances hereunder
from and after the date of such determination, and (ii) CGMI shall negotiate in
good faith with the Client to restructure the Loan Obligation and this Agreement
in a manner that avoids such consequence, and if such negotiations do not result
in such a restructuring, CGMI shall have the right to declare CGMI’s obligation
to make or allow to remain outstanding Advances to be terminated (and such
obligation shall be terminated upon such declaration), and Client shall, upon
demand from CGMI, prepay the aggregate principal amount of all outstanding
Advances, together with accrued but unpaid interest thereon and all other fees
and other amounts payable hereunder constituting the Loan Obligation. To CGMI’s
actual knowledge, there is no law, rule, regulation, order or assertion by any
governmental authority having jurisdiction over CGMI that it is unlawful for
CGMI to make, maintain or fund Advances, or to determine or charge interest
rates based upon the Interest Rate.
19.) Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Transaction Document, the interest paid or agreed to be paid
under the Transaction Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”). If CGMI
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Advances or, if it exceeds
such unpaid principal, refunded to the Client. In determining whether the
interest contracted for, charged or received by CGMI exceeds the Maximum Rate,
CGMI may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Loan Obligation
hereunder.
20.) Survival. Notwithstanding any provision to the contrary, (i) all
representations and warranties made hereunder and in any other Transaction
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof and (ii) the provisions of Section 15 and the provisions of Section 5
relating to Section 15 shall survive any termination of this Agreement.
21.) Notices. Notices delivered under this Agreement by CGMI shall be delivered
solely in writing to Client either by Federal Express or other confirmed
delivery service at 669 River Drive, 3rd Floor, Elmwood Park, New Jersey 07407,
Attention: General Counsel, or by facsimile to Client at (201) 703-3443,
Attention: General Counsel. Notices delivered under this Agreement by Client
shall be delivered solely in writing to CGMI either by Federal Express or other
confirmed delivery service at Citi Smith Barney, 485 Lexington Avenue, 11th
Floor, New York, New York 10017 Attention: Stuart Weiss, Credit Department, or
by facsimile to CGMI at (212) 783-2804 Attention: Stuart Weiss, Credit
Department. Notices delivered hereunder shall be deemed delivered upon delivery
service confirmation or automated facsimile confirmation. Either party

17



--------------------------------------------------------------------------------



 



may change its notice information set forth above by notice to the other party
in accordance with this Section 21.
22.) Termination or Release.

  a.   This Agreement and the security interests granted hereby shall terminate
when all of the Loan Obligation has been paid in full and CGMI has no further
commitment hereunder to make any Advances. Upon any sale or other transfer by
the Client or CGMI of Collateral that is expressly permitted hereunder, or, upon
the effectiveness of any written consent by CGMI to the release of the security
interest granted hereby in any Collateral, the security interest in such
Collateral shall be automatically released. In connection with the termination
of this Agreement pursuant to this Section, CGMI shall, upon request by Client,
promptly execute and deliver to the Client, at the Client’s expense, all Uniform
Commercial Code termination statements and similar documents that the Client
shall reasonably request to evidence such termination or release.     b.  
Subject to the terms and conditions set forth in this Section, Client shall have
the option (the “Option”), exercisable at any time on or prior to the Advance
Termination Date by written notice to CGMI (the “Option Notice”), to sell to
CGMI, and CGMI shall upon receipt of the Option Notice, be required to purchase,
all, but not less than all, of the Collateral at a purchase price (the “Purchase
Price”) equal to the lesser of (x) 75% of the face amount of the Collateral and
(y) the current Loan Maximum (as the Loan Maximum may have been reduced pursuant
to Section 2(f)). The Purchase Price shall be paid in the following manner:
first, by applying the Purchase Price to payment of the full amount of the then
outstanding Loan Obligation, and then any remaining balance of the Purchase
Price, in cash to Client. The Option Notice shall state the date (the “Exercise
Date”) upon which the exercise of the Option is to be consummated, which shall
not be prior to one Business Day after the date of delivery of the Option Notice
to CGMI nor after the Advance Termination Date. Client shall be entitled to
exercise the Option only if (i) all interest accrued through the Exercise Date
of the Option but unpaid (including the amount of any interest that has been
added to principal as provided herein) has been paid in full as of the Exercise
Date (ii) there exists no default described in Section 9(a)(iv), and (iii) all
of the Collateral is free and clear of, and unencumbered by, any Lien (other
than the Lien granted to CGMI hereunder and Statutory Tax Liens). Upon such
payment of the Purchase Price, title to and ownership of all of the Collateral
shall automatically and without any further action required, transfer from
Client to CGMI, and this Agreement shall be terminated, provided, that in the
event there does exist any other Lien on the Collateral, or in any applicable
proceeding or for any reason the exercise of the Option is invalidated, unwound
or reversed, this Agreement and the Loan Obligation shall be reinstated as if
the

18



--------------------------------------------------------------------------------



 



      Option had never been exercised and Client shall return to CGMI any cash
proceeds of the exercise of the Option.

  c.   At any time prior to the making of the first Advance hereunder, Client
may by notice to CGMI terminate this Agreement and all obligations of CGMI to
make Advances hereunder, upon which this Agreement shall be terminated in
accordance with Section 22(a) above.     d.   Client acknowledges and agrees
that concurrently with Client’s entry into this Agreement that certain Loan
Agreement dated as of May 6, 2008 made by and between Client and Citigroup
Global Markets Holdings Inc. has terminated and is of no further force and
effect.

23.) Jurisdiction; Waivers.

  a.   Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each party agrees that process may be
served on it in the manner provided for notices in Section 21.     b.   Each of
the parties hereto irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.     c.   Waiver of Jury Trial. Each of the Client
and CGMI hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the actions of CGMI in the
negotiation, administration, performance or enforcement thereof.

[Signature Page Follows]

19



--------------------------------------------------------------------------------



 



BY SIGNING BELOW, THE CLIENT AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF
THIS AGREEMENT.
This Loan Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
constitute one and the same instrument.

          HLTH CORPORATION    
 
       
By:
Name:
       /s/ Charles A. Mele
 
Charles A. Mele     
Title:
  Executive Vice President and General Counsel     Account Number: [number
omitted]    
 
        CITIGROUP GLOBAL MARKETS INC.    
 
       
By:
       /s/ Stuart N. Weiss    
 
       
Name:
  Stuart N. Weiss    
Title:
  Managing Director    

20